NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10271

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00036-DKW-1

 v.
                                                MEMORANDUM*
CORALEEN TUISALOO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Coraleen Tuisaloo appeals from the district court’s order denying her motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tuisaloo contends that the district court abused its discretion by determining

that her purported eligibility for safety valve relief under 18 U.S.C. § 3553(f),

which went unrecognized at sentencing, did not warrant relief under 18 U.S.C.

§ 3582(c)(1)(A)(i). Assuming without deciding that Tuisaloo’s alleged safety

valve eligibility is a proper basis for seeking compassionate release, the district

court did not abuse its discretion by concluding that the § 3553(a) factors did not

support a lower sentence even if Tuisaloo had been eligible for safety valve relief.

Contrary to Tuisaloo’s argument, the district court provided an adequate

explanation for its decision, see Chavez-Meza v. United States, 138 S. Ct. 1959,

1965-67 (2018), and its § 3553(a) analysis was consistent with the requirements of

the compassionate release statute, see 18 U.S.C § 3582(c)(1)(A).

      AFFIRMED.




                                           2                                    21-10271